*** Exercise Your Right to Vote *** Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to Be Held on October 24, 2012. Meeting Information KAISER FEDERAL FINANCIAL GROUP INC. Meeting Type: Annual Meeting For holders as of: September 6, 2012 Date: October 24, 2012 Time: 5:00 PM Pacific Time Location: Kaiser Federal Bank 1359 North Grand Avenue Covina, California 91724 You are receiving this communication because you hold shares in the above named company. KAISER FEDERAL FINANCIAL GROUP, INC. 1 COVINA, CA 91724 This is not a ballot. You cannot use this notice to vote these shares. This communication presents only an overview of the more complete proxy materials that are available to you on the Internet. You may view the proxy materials online at www.proxyvote.com or easily request a paper copy (see reverse side). We encourage you to access and review all of the important information contained in the proxy materials before voting. See the reverse side of this notice to obtain proxy materials and voting instructions. M49659-P30114 —— Before You Vote —— How to Access the Proxy Materials Proxy Materials Available to VIEW or RECEIVE: NOTICE AND PROXY STATEMENTANNUAL REPORT ON FORM 10-KPROXY CARD How to View Online: Have the information that is printed in the box marked by the arrow Ú XXXX XXXX XXXX (located on the following page) and visit: www.proxyvote.com. How to Request and Receive a PAPER or E-MAIL Copy: If you want to receive a paper or e-mail copy of these documents, you must request one. There is NO charge for requesting a copy. Please choose one of the following methods to make your request: 1) BY INTERNET: www.proxyvote.com 2) BY TELEPHONE: 1-800-579-1639 3) BY E-MAIL*: sendmaterial@proxyvote.com * If requesting materials by e-mail, please send a blank e-mail with the information that is printed in the box marked by the arrow Ú
